            Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 ESPIRITU SANTO HOLDINGS, LP,

                              Petitioner,

        -against-                                           Civil Action No. 19-cv-03930

 LIBERO PARTNERS, LP,

        and

 ESPIRITU SANTO TECHNOLOGIES, LLC

                              Respondents.


                 DECLARATION OF FABIO MASSIMO COVARRUBIAS

       I, Fabio Massimo Covarrubias, hereby declare, under penalty of perjury, pursuant to

28 U.S.C. § 1746, that the following is true and correct:

       1.       I am the General Partner of Respondent L1bero Partners, LP (“L1bero Partners”),

the Chief Executive Officer of Respondent Espiritu Santo Technologies, LLC (“ES

Technologies”), the Chief Executive Officer of L1bre Holding LLC (“L1bre Holding LLC”),

and the Chief Executive Officer (Director General) of Servicios Digitales Lusad S. de R.L. de

C.V. (“Lusad”). I have personal knowledge of the facts and circumstances set forth in this

Declaration, and as to those statements for which I do not have personal knowledge, I make my

declaration on information and belief after a good faith investigation. I submit this declaration in

further support of Respondents’ opposition to ES Holdings’ Emergency Motion for Preliminary

Injunction and Temporary Restraining Order In Aid of Arbitration.

       2.       I am an entrepreneur and investor who has brought a number of business ventures

in Mexico, the United States, and other countries around the world to fruition through hard work
            Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 2 of 15



and perseverance. Over the years, the companies in which my team and I have been involved have

created thousands of jobs, revitalized industries and have created considerable wealth for investors,

host countries, and the individuals within them. I am proud of what my team and I have built over

time and I am disheartened that we now find ourselves in a dispute orchestrated by two dishonest

individuals who—despite not investing a cent out of their own pockets—now seek millions more

and threaten to destroy an entire business in the process. Their false and unfounded allegations

here are an act of desperation in the face of civil and criminal actions that are pending against them

in Mexico in which they are being called to task.

       3.       Mr. Santiago León Aveleyra and his associate Mr. Eduardo Zayas Dueñas

approached me around September 2017 about a potential investment in Mexico. I was told by

these gentlemen that—although they did not personally possess the technical expertise or

experience (being neither software developers nor experienced business managers)—they had,

with the help of their staff, been working on developing technology for a concession for the

installation of new taximeters in Mexico City that they had previously obtained from the

Transportation Secretariat (Secretaría de Movilidad) in Mexico City.

       4.       Although the idea seemed intriguing, the business itself was under serious financial

distress. At the time of my arrival, Messrs. León and Zayas admitted they had burned through

nearly US $30,000,000 that they said had been invested in the business by a company called

Accendo Holdings, LLC (“Accendo”).           To my knowledge, Mr. León and Zayas had not

contributed a single dollar of capital themselves. Despite Accendo’s investment, Messrs. León

and Zayas had been unable to develop working technology and the management of the company

was in a state of disarray. Accendo wanted to exit, and Messrs. León and Zayas were shopping for

a new investor to take Accendo’s place with promises that the new investor would have operational




                                                -2-
            Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 3 of 15



control of the business because Mr. León and Mr. Zayas did not have the experience, know-how,

or the resources to develop working technology, manage the company, and implement the

installation of taximeters in over 138,000 taxis in Mexico City.

       5.       Based on Mr. León’s and Mr. Zayas’ representations, including those regarding the

Mexico City taximeter concession and the associated technology, in late 2017, L1bero Partners

entered into a Unit Purchase Agreement with Mr. León’s and Mr. Zayas’ company, Espiritu Santo

Holdings LP (“ES Holdings”). Pursuant to the Unit Purchase Agreement, L1bero Partners

purchased 50% of the membership units in ES Technologies. L1bero Partners and ES Holdings

subsequently executed a Partners Agreement. From the time of this transaction to the present ES

Holdings has not contributed a single dollar to the business.

       6.       I have reviewed a graphic of the various entities involved in the business and their

relationships that Mr. León included in his declaration. The graphic below supplements and

corrects Mr. León’s graphic. Specifically, Mr. León incorrectly states that Mr. Ricardo Salinas

Pliego is a representative of L1bero Partners and omits that L1bre Nuevo León, S. de R.L. de C.V.

(“L1bre Nuevo León”)—incorrectly referred to as “L1bre Monterrey” in Petitioner’s pleadings—

is part of the corporate structure underneath Servicios Digitales Lusad, S. de R.L. de C.V. As

detailed below, in January 2019, L1bre Nuevo León was formed pursuant to a unanimous board

resolution in order to bid for a taximeter concession in the city of Monterrey, Nuevo Leon, which

is one of the most important metropolitan areas in Mexico. Mr. León’s sworn statements about

“L1bre Monterrey” having been formed to compete with Lusad are simply incorrect: I have never

heard of or been involved with an entity named “L1bre Monterrey,” and L1bre Nuevo León is the

L1bre entity that will bid on the Monterrey concession.




                                                -3-
            Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 4 of 15




       7.       In December 2017, I was appointed Chief Executive Officer of the operating entity

(Lusad) by a Unanimous Written Resolution adopted by the full Board of Managers of Lusad –

which included Mr. León and Mr. Zayas. See Exhibit 1 (true and correct copy of December 6,

2017 Unanimous Written Resolution). When I came into Lusad it was in the red financially and

hemorrhaging money. Given these challenges, I quickly assembled a team with which I could

work to try to bring Lusad back from the brink of failure.

       8.       In addition to supporting Lusad as Chief Executive Officer, I also provided tens of

millions of dollars of my own money in the form of both cash and loans (which have not been

repaid) to try to get the company off the ground. To date, L1bero Partners has contributed more

than USD $30,000,000 dollars and has facilitated an additional USD $18,000,000 in loans to the

business. Given that the business was not considered credit-worthy since it does not have any

revenues, these loans were obtained by using my own personal real estate as collateral. By contrast,

Mr. León and Mr. Zayas (and their entities) did not and have not put up a single dollar of cash or


                                               -4-
            Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 5 of 15



collateral. Rather than contribute, they have cost the company millions of dollars and have now

resorted to misleading this Court to attempt to destroy the company.

       9.       The considerable financial investments I made and facilitated, injected much-

needed funds to pay vendors and continue Lusad’s operations, which consisted of developing the

taximeter technology and a hailing app that were the object of the concession, as well as developing

the installation processes and protocols for more than 138,000 taxis in Mexico City. As part of the

support offered by my team, we developed marketing and created programs to incentivize the

adoption of Lusad’s eventual technology by taxis in Mexico City.

       10.      Lusad currently has the opportunity to bid on a major taxi concession in Monterrey,

Nuevo León. It is not overstating to say that the Monterrey concession represents a live-or-die

opportunity for the company. If obtained, after a full year of operation it could generate an

estimated EBITDA of nearly US $50 million. Without bidding on and winning in this concession,

Lusad will miss out on millions of dollars not only in lost potential revenue but in the wholesale

devaluation of existing tablet kits that have been purchased and are depreciating by the day. We

estimate that without putting these tablets to use in the immediate term, we may see a total of

devaluation of roughly 75%. More than just Lusad’s profitability is at stake with the Monterrey

concession. Lusad’s very existence as an operating entity is on the line.

       11.      Despite the importance of the Monterrey concession, Mr. León and Mr. Zayas have

actively worked to derail the bid first through unlawful actions in Mexico and now through the

improper use of the court system in the United States. Mr. León and Mr. Zayas’ bad faith is seen

in the fact that they specifically timed their “notification” of an emergency hearing to coincide

with a public holiday in Mexico (Labor Day, May 1) when they knew offices were closed and key

individuals were unavailable. Given the public holiday, we were unable to hire and instruct a U.S.




                                               -5-
          Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 6 of 15



lawyer in time to attend the temporary restraining order hearing. By telling their one-sided story,

filled with misinformation, distortions, and outright lies, Petitioner misled the Court into issuing

an injunction that is improper, unjustified, and that violates Mexican law.

       12.     As a central argument for an emergency injunction, Petitioners falsely represented

to the Court, without evidence, that L1bero Partners has tried to compete against the company’s

interests specifically by bidding on a concession in Monterrey purportedly through a separate

company. This allegation is demonstrably untrue. Mr. León and Mr. Zayas were aware of and

expressly approved moving forward with the Monterrey concession via the resolution adopted by

Lusad’s Board of Managers on December 14, 2018. See Exhibit 2. Pursuant to this resolution,

on January 31, 2019, L1bre Nuevo León, S. de R.L. de C.V. was formed. See Exhibit 3 (articles

of incorporation of L1bre Nuevo León). As can be seen from L1bre Nuevo Leon’s articles of

incorporation, the owners of this company are Lusad and Servicios Administrativos Lusad, S. de

R.L. de C.V. See id. at p. 12. It is clear, given their misstatements, that Petitioner’s interest here

is not to prevent wrongful competition, as they claim, but rather to hold the company hostage as

leverage while they face civil and criminal liability in Mexico.

       13.     I have read Mr. León’s declaration in this proceeding and can attest that many of

the statements included in Mr. León’s declaration are false or misleading or both. Many of the

facts that have been misstated or omitted by Mr. León’s were either within Mr. León’s knowledge

or could have been determined with minimal investigation.

       14.     In ¶ 12 of his declaration, Mr. León claims that “as partners, we invested over US

$100,000,000 developing the software, purchasing the hardware, and gearing up the installation

facilities to install the L1bre system into over 138,000 Mexico City Taxis.” This statement is false.

Mr. León and Mr. Zayas (and their companies) did not invest a single dollar. They also did not




                                                -6-
         Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 7 of 15



develop any software, purchase hardware, or gear up installation facilities. Mr. León and Mr. Zayas

do not possess the expertise or experience to do what they claim. Mr. León’s professional

background is more closely aligned to politics and lobbying rather than in technology and business

management. Similarly, Mr. Zayas’ background is not in technology but rather in the financial

sector where he claims to have worked as trader/account manager. Lusad’s present technology was

developed by Kichink Servicios, S.A. de C.V. (“Kichink”) after L1bre Partners’ investment in

late 2017. See Exhibit 4 (true and correct copy of agreement with Kichink).

       15.     None of the intellectual property at issue in this matter is owned by ES Holdings,

Mr. León, or Mr. Zayas. Rather, the “L1bre” trademark is registered to Lusad, and the relevant

taximeter technology which was developed by Lusad via the contract with Kichink, and the

associated intellectual property and software, is likewise owned by Lusad. See Exhibit 4 (Kichink

contract), Exhibit 5 (trademark registration), and Exhibit 9 (taximeter approval).

       16.     Mr. León also asserts in the same paragraph that “for about the next year [from

December 2017 to December 2018], the partnership appeared to proceed well.” This is also untrue

because it ignores a critical event that gave rise to many of the current disputes involving Mr. León

and Mr. Zayas. Specifically, in November 2018, Lusad’s Mexico City concession was unlawfully

“altered” at a meeting with government officials that Mr. Zayas attended. This “alteration” caused

the Mexico City concession to lose most or all of its value and has resulted in multiple criminal

and civil actions against Mr. León and Mr. Zayas that were initiated between December 2018 and

March 2019. After harming the company (perhaps fatally), Mr. León and Mr. Zayas embarked on

a scorched earth campaign consisting of false accusations, theft, and intentional violation of court

orders as an ill-conceived “defense” in the face of their misconduct.




                                                -7-
         Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 8 of 15



       17.    In ¶15 of his declaration, Mr. León repeats, without any substantiation, a series of

false and defamatory allegations of which he evidently does not have personal knowledge and

instead tries to attribute to an ex-employee by the name of Manuel Tabuenca who, it should be

noted, did not present a sworn declaration in this proceeding. Mr. Tabuenca was a former Lusad

employee who had been brought into the business by Mr. León and Mr. Zayas and was supposed

to be functioning as a controller. When my team and I arrived, we found that the company’s

financial records were non-existent or in disarray and Mr. Tabuenca was moved to another role.

Mr. Leon’s/Mr. Tabuenca’s allegations, as discussed below, are false:

                     It is untrue that Lusad paid employees that were working for other
                      businesses. When I joined Lusad, I found it in a state of such disarray
                      that I was forced to bring in employees who I knew and trusted and
                      with whom I had successfully collaborated in other projects. These
                      employees worked exclusively for Lusad and were paid by Lusad.
                      What is most startling about Mr. León’s unsubstantiated accusations
                      in this Court, is that both he and Mr. Zayas were asked and
                      consented to the hiring of this team—without whom the company
                      would not have been able to move forward and keep operating.

                     Lusad did not “wrongfully transfer” US $8.7 million to Inversiones
                      Cova. As Mr. León is aware, but for some reason chose not to
                      disclose in his declaration, Inversiones Cova purchased 25,000
                      tablet kits because Lusad did not have the funds to do so. The US
                      $8.7 million to which Mr. León alludes actually corresponds to three
                      transactions relating to the purchase of 10,000, 7,500, and 7,500 of
                      the tablet kits respectively. There is nothing improper about these
                      transactions. If Mr. León had bothered to investigate before making
                      his reckless accusations and had any interest in the truth, he would
                      have found out that the alleged “wrongful transfer” was a
                      reimbursement for the purchase of tablet kits that now belong to


                                               -8-
Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 9 of 15



           Lusad. Inversiones Cova did not make a profit on these purchases.
           Neither Mr. Leon nor Mr. Zayas (nor their companies) offered to
           advance the funds for the purchase of these tablet kits.

          L1bero Partners did not breach any non-compete provisions in the
           Partners Agreement. As explained above, L1bre Nuevo León (not
           “L1bre Monterrey” as Petitioners incorrectly state) was created after
           the Board of Managers of Lusad (including both Mr. León and Mr.
           Zayas) unanimously approved the creation of an entity to participate
           in the bidding of the Monterrey concession. See Exhibit 2. L1bre
           Nuevo León is owned by Lusad and a Lusad subsidiary. See Exhibit
           3 at p. 12. Regarding the state of Jalisco, there is no concession
           bidding process of which we are aware in that state. As was
           specifically disclosed and approved by the Lusad Board of
           Managers in December 2018, L1bre Jalisco is in the process of being
           incorporated as a wholly-owned subsidiary of Lusad even though it
           will not be operating in the foreseeable future. See Exhibit 2.

          There was no “improper transfer” of company funds to Cubeice
           Consultores de Negocios, S.C. (“Cubeice”), MOOK, S.A.P.I. de
           C.V. (“MOOK”), or Vistra Corporate Services (“Vistra”). Cubeice
           developed all of the implementation processes and procedures for
           the company’s installation centers. This was a considerable task
           given that there are over 138,000 taxis in Mexico City that would
           have to be processed. See Exhibit 6 (Cubeice contract). Despite Mr.
           León’s misstatements, Cubeice is not owned by my son. Cubeice is
           a well-regarded company made up of former McKinsey & Co.
           consultants and personnel. MOOK was retained to create Lusad’s
           webpage [www.l1bre.com] to help audit technology being
           developed by Kichink, and to help create a platform for taxi drivers
           through which they could schedule appointments for installation of
           the taximeter. See Exhibit 7 (MOOK contract). Like Cubeice,


                                   -9-
             Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 10 of 15



                             MOOK is also not owned by my son. The last company mentioned,
                             Vistra, earned administrative fees as manager of the company that
                             is the direct owner of the real estate that I put up as collateral so that
                             Lusad could obtain its US $18,000,000 working capital loan. I have
                             not been compensated for taking on the significant risk associated
                             with putting up this guaranty and Mr. León and Mr. Zayas notably
                             have not put their own capital or property at risk.

                            It is false that US $2.7 million was paid to Kichink and N9
                             Tecnologia de Mexico, S.A. de C.V. (“N9”) without a contract and
                             with no benefit provided to Lusad. As Mr. León is aware, Kichink
                             developed the taximeter technology that was the exact object of the
                             concession.      N9 is a Kichink-affiliated company that provided
                             services related to the same technology. It is simply untrue that there
                             was no contract in place. See Exhibit 4 (contract).

                            Lusad has not paid the law firm Villasante and Freyman anywhere
                             near the alleged US $1,000,000 for “thirteen short amparo actions”
                             that Mr. León claims. Mr. León did not provide documents to
                             support such a misstatement. Mr. León is deliberately misreading
                             the engagement agreement with Villasante and Freyman, which
                             provides that Villasante and Freyman could receive up to a total of
                             US $1,000,000 by prevailing on all the amparo1 actions that were
                             ultimately filed up to the total amount listed in the engagement
                             agreement. To date and given the number of cases it has worked on,
                             Villasante and Freyman has been paid less than 25% of the total
                             possible amount listed in its engagement agreement.

                            It is false that Lusad “immediately” paid US $2.2 million as
                             repayment for intercompany loans despite a 12-month “grace



1
    Amparo challenge the legality or constitutionality of a governmental act.


                                                          - 10 -
Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 11 of 15



           period.” In fact, the intercompany loans have not been paid and
           remain outstanding. Mr. León’s statement is simply untrue.

          Another egregious misstatement in Mr. León’s declaration in this
           proceeding concerns US $200,000 allegedly paid toward a private
           aircraft. Mr. León aspired to obtain and utilize a new aircraft once
           the business became operational. Mr. León asked that Lusad employ
           the pilot, mechanic, and other personnel that had previously
           operated a private aircraft that I had used so that he could fly to and
           from Miami and I could fly to and from Houston. The aircrew
           personnel were terminated by mid-2018 when it became clear that
           the company was nowhere near beginning operations.

          It is also false that Lusad paid an “inflated price” of US $12,058,675
           for tablets purchased for US $11,832,000. Mr. León fails to mention
           that Inversiones Cova was forced to buy the tablets on an emergency
           basis because Lusad did not have sufficient capital and the tablets
           had to be ordered without further delay to attempt to meet the
           schedule that was necessary for the Mexico City concession.
           Inversiones Cova made a cash down payment and financed the rest
           of the cost through letters of credit. The “inflated price” that Mr.
           León claims in reality represents a finance charge relating to the
           letters of credit. Inversiones Cova did not make a profit on this
           transaction. Once again, Mr. León and Mr. Zayas did not offer to
           purchase the tablets themselves, did not contribute to the down
           payment, and did not even offer to cover the finance charge for the
           purchase. All of this had to be done by the investors who were
           willing to put their capital at risk for this company.

          It is utterly false and completely illogical to accuse me of allegedly
           “siphoning” funds from Lusad’s bank accounts. Given that Lusad
           has not made any profits or generated revenues, all of the money in


                                   - 11 -
        Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 12 of 15



                      Lusad’s bank accounts came from L1bero Partners or from loans
                      that were backed by my real estate guaranty. It makes no sense to
                      allege that I “siphoned” my own money or put my own real estate at
                      risk to “siphon” money. Mr. León did not provide any evidence to
                      back up these ridiculous and false allegations.

                     In relation to a supposedly abusive loan offer from Mr. Salinas, it
                      was Messrs. León and Zayas who met with Mr. Salinas to request a
                      loan and, when the offer was presented to me, I advised that the
                      company should turn it down. Lusad did not accept the offer.

                     Finally, with respect to Mr. León’s second-hand account of an
                      unsubstantiated rumor from Mr. Tabuenca that Lusad was
                      maintaining “two sets of books,” this allegation is also false. Since
                      I became involved in the company, Lusad has maintained proper
                      accounting, which has been audited by Salles Sainz-Grant Thorton,
                      which is an independent accounting firm in Mexico City.

       18.     I have also reviewed Petitioner’s allegations with regard to a purported audit by

Deloitte that was never performed. I was present during the December 14, 2018 Board of

Managers Meeting in which the issue of retaining Deloitte to perform an audit of Lusad was raised.

In my role as special delegate of the Board of Managers, I would be directly involved with the

audit work Deloitte was supposed to be undertaking. However, before we could reach an

agreement on the process for a potential audit, two company-owned laptops containing back-up

financial materials and confidential working papers were stolen from Lusad’s office by a former

employee named Eduardo Herrera. Mr. Herrera and Mr. Zayas have just been indicted for this

theft. I know Mr. Eduardo Herrera to have been a close business associate of Mr. Zayas. In fact,

Mr. Zayas attempted to appear before the Attorney General’s office utilizing an invalid power of




                                              - 12 -
         Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 13 of 15



attorney in order to attempt to pardon Mr. Herrera on behalf of Lusad. There is a pending criminal

action against Mr. Zayas relating to his use of forged documents.

       19.     In the months preceding Petitioner’s “emergency” motion in this Court (i.e. from

December 2018 to February 2019), Mr. León and Mr. Zayas were made the subject of a number

of civil and criminal actions in Mexico due to their misconduct. It is notable that Mr. León and

Mr. Zayas filed their motion in this court as Mr. Zayas’ arraignment became imminent. In the

days after they filed their motion, we were informed Mr. Zayas will now be summoned for his

arraignment. This is unfortunately not the first time that these gentlemen have been in trouble with

the law and, specifically with respect to crimes involving deception.

       20.     One of the actions that is relevant here concerns an injunction that Petitioners

knowingly violated. Concretely, L1bre Holding is a 99% shareholder of Lusad. As such, L1bre

Holding filed a claim before the 63rd Civil Court of Mexico City alleging that its ability to exercise

its corporate rights was being violated. Along with its underlying suit, L1bre Holding also sought

and obtained an injunction preventing L1bero Partners, Espiritu Santo Holdings, Espiritu Santo

Technologies and Lusad from commencing arbitration pursuant to the Partners Agreement pending

adjudication of its lawsuit. This injunction was issued on April 24, 2019 and remains in effect

today. When I learned in the afternoon of May 1, 2019 of the temporary restraining order hearing,

and unable to obtain U.S. counsel in time to attend, I emailed Petitioners’ counsel to inform him

of the injunction and that pursuing their claims in this manner would violate a standing order from

the Mexican Civil Court. Counsel ignored my email and went forward with the hearing in plain

violation of the injunction.

       21.     On February 21, 2019, the 30th Civil Court of Mexico City, issued an order

prohibiting both Mr. Leon and Mr. Zayas from performing any action as Lusad’s Board of




                                                - 13 -
         Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 14 of 15



Managers members. See Exhibit 8 (order with translated excerpts). This order was issued because

Mr. León and Mr. Zayas are being held responsible by Lusad’s direct shareholders, in relation to

the “alteration” of the concession and of, directing and/or tacitly consenting to the theft of the

company’s computers. These actions not only breached the Partners Agreement and Lusad’s by-

laws, but also breached legal and ethical codes governing how businesses must be run in Mexico.

Via a recent court filing before Mexico City’s 30th Civil Court, Mr. Zayas has admitted his

participation in the unauthorized “alteration” of the concession. Moreover, as mentioned above,

just recently, the Attorney General’s Office has found probable cause for finding Mr. Herrera liable

for the theft of the computers and of Mr. Zayas being involved in this crime. I understand they will

be arraigned in the coming days.




                              [INTENTIONALLY LEFT BLANK]




                                               - 14 -
Case 1:19-cv-03930-CM Document 28 Filed 05/13/19 Page 15 of 15
